          Case 1:21-cv-01727-JPO Document 2 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RIVINGTON’S ORCHARD, LLC,
                     Plaintiff,
                                                                   21-CV-1727 (JPO)
                     -v-
                                                                         ORDER
 AMERICAN FIRE AND CASUALTY
 COMPANY,
                     Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on February

26, 2021. Counsel for the plaintiff is directed to file an appearance with this Court no later than

March 26, 2021.

       Counsel for the defendants shall serve a copy of this order on counsel for the plaintiff by

March 10, 2021.

       SO ORDERED.

Dated: March 2, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
